UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 21-2581

                          UNITED STATES OF AMERICA

                                          v.

                               SAMIRKUMAR J. SHAH,
                                             Appellant

                          (W.D. Pa. No. 2-16-cr-00110-001)

Present: SHWARTZ, KRAUSE, and ROTH, Circuit Judges

      1. Motion by Appellee to Publish Opinion dated July 22, 2022.



                                                     Respectfully,
                                                     Clerk/tmm

_________________________________ORDER________________________________
The foregoing motion by Appellee to publish as precedential the opinion filed July 22,
2022 is granted.


                                                     By the Court,

                                                     s/Patty Shwartz
                                                     Circuit Judge

Dated: August 3, 2022
Tmm/cc: Laura S. Irwin, Esq.
Eric G. Olshan, Esq.
Joshua S. Lowther, Esq.